Edelman, Justice,
dissenting.
I agree with the opinion of the majority except as to allowing the State’s witnesses, who were not identified in interrogatory answers, to testify. Concerning that issue, the majority opinion correctly recites the authorities providing that, under the civil discovery rules and caselaw, exclusion of those witnesses was mandatory without a showing of good cause by the State.
In addition, the purpose of the good cause exception is to excuse a failure to comply with discovery in difficult or impossible circumstances. Alvarado v. Farah Mfg. Co., 830 S.W.2d 911, 914 (Tex.1992). A trial court has discretion to determine whether good cause is shown but not to admit undisclosed evidence without it. Id.
The majority concludes that good cause was satisfied by a combination of the State’s open file policy, the prosecutor’s belief that she need not answer the interrogatories, appellant’s failure to seek to compel a response to the interrogatories before jeopardy attached, and appellant’s failure to show that he was surprised by the State’s evidence or otherwise prejudiced by its failure to answer the interrogatories.
As to the State’s open file policy, because the contents of the State’s file are not in the record, we cannot determine whether the file contained the information necessary to answer appellant’s discovery requests, even at the time of trial.1 Therefore, as the majority acknowledges, the State’s open file policy did not alone satisfy the good cause requirement.2 However, neither do the other factors relied upon by the majority amount to such a difficult or impossible situation that a finding of good cause for the State’s failure to respond to appellant’s interrogatories *385would be justified in an ordinary civil case.3 The only question then is whether, because this was a juvenile proceeding, the Rules of Civil Procedure somehow operate differently.
As the majority acknowledges, at the time of trial, section 51.17 of the Texas Family Code provided that “[ejxcept when in conflict with a provision of [the Juvenile Justice Code], the Texas Rules of Civil Procedure govern proceedings under this title.”4 The rules of civil procedure had then been applied in juvenile proceedings for many years. See, e.g., Steed v. State, 143 Tex. 82, 183 S.W.2d 458, 459 (1944).5 Before enactment of the Juvenile Justice Code in 1973, the Texas Supreme Court interpreted the former version of section 51.17, much as the majority opinion interprets the current version in this case, to mean that juvenile proceedings were governed “as far as practicable” by the rules of civil procedure. In re M. R., 858 S.W.2d 365, 366 (Tex.1993), cert denied, 510 U.S. 1078, 114 S.Ct. 894, 127 L.Ed.2d 87 (1994). Importantly, however, in enacting the Juvenile Justice Code in 1973, the legislature replaced the “as far as practicable” qualification with the “except when in conflict” provision. Id. Therefore, the Texas Supreme Court expressly held that relying on adult criminal cases and criminal procedure rules in juvenile cases conflicts with the express Family Code provision which requires that the Rules of Civil Procedure apply. Id.6
In this case, the majority holds that the civil discovery rules conflict with section 51.01 of the Juvenile Justice Code in that full-scale civil discovery does not provide a simple judicial procedure through which the provisions of the Code are enforced. In addition, civil discovery is somehow inconsistent with the origins of the juvenile system and the quasi-criminal nature of a juvenile proceeding. Therefore, pursuant to such cases as Hanrahan, the majority concludes that application of civil discovery provisions in juvenile cases is not automatic, but is left to the discretion of the trial court. For these reasons, the majority imposes upon appellant a duty to have demonstrated to the trial court the necessity for the requested discovery in the first place, and, because appellant failed to satisfy this duty, the majority concludes that the trial court did not err in refusing to strike the State’s witnesses.
This approach is not only contrary to the rules applied in ordinary civil eases, it is not warranted by these facts. The interrogatories in question here simply asked for the identity of persons with knowledge of relevant facts and the identities and mental impressions of the State’s expert witnesses. Nothing about providing this information conflicts with any provision of the Juvenile *386Justice Code, its purpose to provide a simplified judicial procedure, or the origins or quasi-criminal nature of juvenile proceedings. The record here contains no indication that appellant requested depositions of any of the 400 names reportedly in the State’s file, nor would he have needed any interrogatories to be answered before making such a request. The State does not contend that appellant’s use of discovery procedures prolonged or obstructed his adjudication.7 To the extent the State’s file actually had 400 names in it, requiring the State to disclose which of those individuals had knowledge of relevant facts would have done more to simplify the procedure than putting appellant in a position to investigate all 400 of them. In any event, if application of the civil discovery rules to juvenile cases was deemed unwise after all these years, it was up to the Legislature to change that requirement, as it did, and not up to the courts to disregard it.
With regard to whether allowing the witnesses to testify was harmful, the civil standard for harmless error applies to juvenile delinquency adjudications. In re G.M.P., 909 S.W.2d 198, 210 (Tex.App.—Houston [14th Dist.] 1995, no writ). Under that standard, error is not harmful unless appellant shows that it amounted to such a denial of his rights as was reasonably calculated to cause and probably did cause rendition of an improper judgment or prevented appellant from making a proper presentation of his ease to the appellate court. Tex.R.App. P. 81(b); McKinney v. Nat’l Union Fire Ins. Co., 772 S.W.2d 72, 75 (Tex.1989). This determination is made by looking at the entire record to see whether the judgment was controlled by the testimony that should have been-excluded. Mancorp, Inc. v. Culpepper, 802 S.W.2d 226, 230 (Tex.1990). Improper admission of undisclosed evidence that is merely cumulative of properly admitted evidence is harmless error. Gee v. Liberty Mut. Fire Ins. Co., 765 S.W.2d 394, 396 (Tex.1989).
In this ease, the testimony of only two of the State’s witnesses was not objected to. Of these, the first testified merely that he heard three gunshots at about 1:15 a.m. and later found the murder victim’s body.
The second witness was Houston Police Sergeant Novak, who took a written statement from appellant. Novak testified that appellant told him that he was arrested at a gas station after he skipped school and that he was present when the murder victim died. Novak also testified that he typed appellant’s statement and that appellant signed it after he returned from a competency hearing in the judge’s chambers.
The. statement of facts reflects that the written statement to which Novak referred was admitted into evidence as State’s exhibit 15. However, this statement was not included in the record initially submitted to this court and was not found by the District Clerk’s office when thereafter ordered by this court to be supplemented.8 Because the testimony of the two witnesses to whom appellant did not object is not sufficient to support the delinquency finding and because appellant’s written statement could not be made a part of the record, we can only conclude that the undisclosed witnesses’ testimony was essential to material issues in the case and, therefore, that the trial court’s error in allowing that testimony was harmful.
To determine whether, upon a reversal, this case could be remanded to the juvenile court, we must determine whether the juvenile court still has jurisdiction over appellant. See State v. Casanova, 494 S.W.2d 812, 813 (Tex.1973); Carrillo v. State, 480 S.W.2d 612, 618 (Tex.1972). The juvenile- court has exclusive original jurisdiction over all cases involving the delinquent conduct of a person who was a child within the meaning of the Juvenile Justice Code at the time he engaged in the conduct. Tex Fam.Code Ann. § 51.04(a) (Vernon 1996). For this puipose, a “child” is a person:'
(A) ten years of age or older and under 17 years of age; or
*387(B) seventeen years of age or older and under 18 years of age who is alleged or found to have engaged in delinquent conduct or conduct indicating a need for supervision as a result of acts committed before becoming 17 years of age.[9]
Tex. Fam.Code Ann. § 51.02(2) (Vernon 1996). Bom June 10, 1979, appellant is 17 years old at the date of this opinion. He is alleged to have engaged in delinquent conduct in 1994 before he became 17. Therefore, appellant is a “child” over whom the juvenile court still has jurisdiction. Under these circumstances, the correct disposition of this case is reversal and remand to the juvenile court for further proceedings.

. Even having the file in the record as it existed at the time of trial would not establish what it contained at previous times, such as 30 days before trial, the deadline for supplementation. See Tex.R. Civ. P. 166b(6).


. The record also contains the State's application for subpoenas which was filed with the court shortly before the interrogatories were served on the State. This application lists 37 witnesses of whom 14 were ultimately called to testify at trial. However, five witnesses who were not listed on the application were also called to testify at trial by the State. Moreover, we have found no indication in the record that the State sent a copy of this application to appellant or otherwise specifically notified him of its existence or filing. Nor does the record show whether it was among the materials in the State’s file at any time that appellant’s counsel reviewed it. Therefore the filing of the application for subpoenas also did not constitute good cause.


. The State was not entitled to rely on an understanding that it need not answer the interrogatories absent a Rule 11 agreement. See Tex.R. Civ. P. 11. Similarly, appellant was not required to seek a court order compelling interrogatory answers as a predicate to imposition of a sanction for the failure to answer. Henry S. Miller Co. v. Bynum, 836 S.W.2d 160, 164-65 (Tex.1992). Nor is the lack of surprise or unfairness alone good cause, even where the witness has been deposed before trial. See Sharp v. Broadway Nat’l Bank, 784 S.W.2d 669, 672 (Tex.1990) (per curiam).


. Act of May 24, 1973, 63rd Leg., R.S., ch. 544, § 1, 1973 Tex. Gen. Laws 1460, 1469, amended by Act of May 16, 1995, 74th Leg., R.S., ch. 262, § 14, 1995 Tex. Gen. Laws 2517, 2524 (current version at Tex Fam.Code Ann. § 51.17 (Vernon Supp.1996)).
Effective January 1, 1996, discovery in a delinquency proceeding is governed by the Code of Criminal Procedure. See Tex Fam.Code Ann. § 51.17 (Vernon Supp.1996).


. Interrogatories have been available as a far-reaching discovery tool in Texas at least since Rule 168 went into effect in 1962. See Tex.R. Civ.P. 168. Under the version of Rule 168 in effect before Rule 166b was promulgated, interrogatories could relate to any matter which could be inquired into in a deposition under former Rule 186a. Under that rule, a deponent could be examined regarding any non-privileged matter which was "relevant to the subject matter involved in the pending action ... [and] reasonably calculated to relate to the discovery of evidence admissible at trial.”


. See also R.H. v. State, 905 S.W.2d 726, 728 (Tex.App.—San Antonio 1995, no writ) (reversing adjudication of delinquent conduct due to testimony of undisclosed witness). Even while the former version of section 51.17 was still in effect, the Court of Criminal Appeals similarly recognized that “[djelinquency proceedings are civil in nature and the provisions of the Texas Code of Criminal Procedure do not apply unless the Legislature evinces a contrary intent.” See Vasquez v. State, 739 S.W.2d 37, 42 (Tex.Crim.App.1987).


. Indeed, it is questionable whether many juvenile defendants could afford to conduct enough discovery to significantly delay a juvenile proceeding.


. See Tex.R.App. P. 55(c).


. See also Ex parte Mercado, 590 S.W.2d 464, 468 (Tex.Crim.App. [Panel Op.] 1979) (noting that the objective of this provision is to be able to apply corrective measures to juveniles whose chargeable acts are not found out until near their seventeenth year).